Title: From George Washington to Clement Biddle, 7 August 1787
From: Washington, George
To: Biddle, Clement



Dear Sir
August 7th 1787.

In addition to the articles contained in the Memo. given to you some time since, I pray you to procure, and send by Captn Steward the following.
A Wimble bit—compleat.
Pickled Walnuts & India Mangoes none were sent before.
Thompsons Seasons and Gutheries Geography and the Art of Speaking.
Some Pamphlets which have been sent to me since I came to Town; and Books purchased for my amusement whilst in it, I now send to be packed up, and sent round.
The Top of the Cupolo (from Mr Rakestraw)—The Venetian blind from Mr Davis. A hogshead of Plaister of Paris, & a coob with two or three fowls, from Mr Barge; and the Chair—I mean shall take the opportunity afforded by the Dolphin of going to Mount Vernon. and I pray you to recommend them to the particular care of the Captn.
I have bought one and mean to buy another, piece of fine linnen which I shall send to you. I am—Dear Sir Yr Obedt Servt

Go: Washington

